 148DECISIONSOF NATIONALLABOR RELATIONS BOARDDelta-Macon Brick & Tile Company,Inc. and UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case 26-CA-4186April 6, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDKENNEDYUpon a charge filed on December 13, 1971, byUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, herein called the Union, andduly served on Delta-Macon Brick & Tile Company,Inc., herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 26, issued a complainton January 19, 1972, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and(1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substancethat on October 27, 1971,following a Board election in Case 26-RC-4007 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;I and that, commencingon or about December 6, 1971, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnJanuary 27, 1972, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On February 7, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion toStrike Respondent's Answer and Motion for Summa-ry Judgment. Opposition to the motion was filed byRespondent. Subsequently, on February 11, 1972, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's motion should not be granted. Respon-dent thereafter filed a request that its previously filed'Official notice is taken of the record in the representationproceeding,Case 26-RC--4007, asthe term "record"isdefined in Secs. 102 68 and 10269(f) of the Board'sRules and Regulations,Series 8, as amended.SeeLTVElectrosystems,Inc,166 NLRB 938, enfd 388F.2d 683 (C A. 4, 1968),Golden AgeBeverageCo.,167 NLRB 151,Intertype Co v. Penello,269 Fopposition be considered as its response to Notice ToShow Cause. A reply to the opposition was subse-quently filed by the General Counsel anda responseto that reply was filed by Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion To Strike Respondent'sAnswer and Motion for Summary JudgmentIt is the General Counsel's basic position that allissues in dispute were decided in the representationproceeding and that he is entitled to summary judg-ment as a matter of law. Respecting his motion tostrikeRespondent's answer to the complaint in itsentirety, or in the alternative, certain paragraphs ofthe answer, it is the General Counsel's contention thatsuch constitute false or sham pleadings. While, for thereasons stated below, we find Respondent's answer tothe complaint, as supplemented by its opposition tothe General Counsel's motions and response to theGeneral Counsel's reply, does not present a meritori-ous defense to the allegations of the complaint, we donot believe the answer, or any of its paragraphs,should be struck in that such could be viewed as anendeavor by Respondent to preserve a position, al-beit, in our view, an erroneous one. SeeRod-Ric Cor-poration,171 NLRB No. 134. The motion to strike istherefore denied.As reflected in its answer to the complaint and itsoppostiontotheGeneralCounsel'smotion,Respondent's basic defense to the alleged 8(a)(5) and(1) violations is that the election in the representationproceeding, which resulted in the Union's certifica-tion, was invalid. This is premised on the contentionthat the Regional Director and the Board erred inoverruling its objections to that election. These mat-ters raised here were fully considered by the Board inthe representation proceeding and resolved adverselyto the Respondent.'Supp573 (D.C Va., 1967),Follett Corp,164 NLRB 378, enfd. 397 F 2d 91(C A. 7, 1968),Sec. 9(d) of the NLRA2The complaintalleged, and the answer denied, that the Union had re-quested the Respondent to bargainand thatRespondent refused to do soLetter attachments submittedby the GeneralCounsel in support of hismotions filedon February 7, 1972, clearlyestablished the request and refusal.While the Respondent claimsthat thecertifiedbargaining representative hadnot made a bargaining demand because the letterhead on the request letterread "SouthernCouncil ofLumber andPlywood Workers..United Broth-erhood of Carpenters and Joiners of America,AFL-CIO,"we note that theletter at its closing was identified as being from"UnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO," the exact name of the certi-fied union. Respondent also questions the statusof FloydDoolittle, the196 NLRB No. 25 DELTA-MACONBRICK & TILECO., INC.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstancesa respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding?All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board toreexaminethe decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, is, and has been at all times materialherein, a corporation doing business in the State ofMississippi with a plant and place of business locatedinMacon, Mississippi, where it is engaged in the man-ufacture and sale of bricks and related products. Dur-ing the past 12 months, in the course and conduct ofits business operations, Respondent sold and shippedfrom its Macon, Mississippi, location goods and ma-terials valued in excess of $50,000 directly to pointslocated outside the State of Mississippi.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.individual whosigned the request letter, asserting that Doolittle is an officerof the "SouthernCouncil" andnot the certifiedunion. Thisisa patentattempt to make an issue where none existsWe note that in its refusalletter-whichwas addressed to Mr Doolittle-no question was raised as tothe identityof the union requesting bargaining or as to theauthority of theindividual tomake that request on behalf of the certifiedUnion.Instead,Respondent based its refusal solely on its disagreement with the Board'sdecision in the representation proceeding.We find Respondent's assertionscompletelywithout substanceand that theydo not controvert the avermentsof the General Counsel's motion. SeeCarl SimpsonBuick,Inc.,161NLRB13893 SeePittsburghPlate Glass Co. v. N.L.R.B.,313 U.S. 146, 162 (1941), Rulesand Regulations of the Board, Secs.102.67(f) and 102.69(c)IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unit149The following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed at the Respondent's Macon, Mississip-pi, facility, including all general laborers, claystorage employees, front-end loader operators,pug-mill operators, brick layers, kiln operators,grinding room operators, crog mill operators,sample makers, cutter operators, yard men, trac-tor operators, transfer men, sweepers, lift-truckdrivers,machine room laborers, shovel opera-tors, rock facers, brick stackers, night watchman,packaging and shipping department employees,firemen, and firemen helpers; excluding all su-pervisors, office clerical, temporary employeesand guards as defined in the Act.2.The certificationOn August 6, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 26, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on October 27, 1971, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about November 3, 1971, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about December 6, 1971, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since December 6, 1971, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac- 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom,and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit,and, if an understanding is reached, em-body suchunderstanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a/ Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett ConstructionCompany,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Delta-Macon Brick &Tile Company,Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.3.All production and maintenance employees em-ployed at the Respondent's Macon, Mississippi, fa-cility,including all general laborers, clay storageemployees, front-end loader operators,pug-mill oper-ators,brick layers,kiln operators,grinding room op-erators,crog mill operators,sample makers,cutteroperators,yard men,tractor operators, transfermen,sweepers,lift-truck drivers,machine room laborers,shovel operators,rock facers,brick stackers, nightwatchman, packaging and shipping department em-ployees,firemen,and fireman helpers;excluding allsupervisors, office clerical, temporary employees andguards as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since October 27, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about December 6, 1971, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with,restrained,and coerced, and isinterfering with,restraining,and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Delta-Macon Brick & Tile Company, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employeesemployed at the Respondent's Macon, Mississip-pi, facility, including all general laborers, claystorage employees,front-end loader operators,pug-mill operators, brick layers, kiln operators,grinding room operators, crog mill operators,sample makers, cutter operators, yard men, trac-tor operators, transfer men, sweepers, lift-truckdrivers,machine room laborers, shovel opera-tors, rock facers, brick stackers, night watchman,packaging and shipping department employees,firemen, and fireman helpers,excluding all su- DELTA-MACON BRICK & TILE CO., INC.151pervisors, office clerical, temporary employeesand guards as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Macon, Mississippi, plant copies ofthe attached notice marked "Appendix."4 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 26, after being duly signed byRespondent's representative; shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesemployed at the Respondent's Macon, Mis-sissippi, facility, including all general labor-ers, clay storage employees, front-end loaderoperators, pug-mill operators, brick layers,kiln operators, grinding room operators,crog mill operators, sample makers, cutteroperators,yardmen, tractor operators,transfermen, sweepers, lift-truck drivers,machine room laborers, shovel operators,rock facers, brick stackers, night watchman,packaging and shipping department em-ployees, firemen, and fireman helpers; ex-cludingallsupervisors,officeclerical,temporary employees and guards as definedin the Act.DELTA-MACONBRICK &TILE COMPANY, INC.(Employer)APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, as the exclusive representa-DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis, Tennes-see 38103, Telephone 901-534-3161.